NUMBER
13-09-00608-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
MARIA DE JESUS
GARCIA,                                                        Appellant,
 
                                                             v.
 
WILFRIDO GARCIA AND
THE LAW FUNDER, LLC,              Appellees.
____________________________________________________________
 
                           On
appeal from the 449th District Court 
                                       of
Hidalgo County, Texas.
____________________________________________________________
 
                               MEMORANDUM
OPINION
 
         Before Chief
Justice Valdez and Justices Yañez and Garza
Memorandum Opinion
Per Curiam
 




Appellant,
Maria de Jesus Garcia, attempted to perfect an appeal from an interlocutory order
entered by the 449th District Court of Hidalgo, County, Texas, in cause no. F-551-05-K. 
Appellant filed a notice of appeal from an interlocutory order pursuant to the Texas
Civil Practice and Remedies Code §51.014(a)(1).  The notice of appeal refers to
an order signed on October 9, 2009, which modified an order appointing receivers. 
The clerk’s record does not contain an order signed October 9, 2009, and the
District Clerk of Hidalgo County informed us that there is no signed order of
October 9, 2009.  Upon review of the documents before the Court, it appeared
that the order from which this appeal was taken was not an appealable order.  
The
Clerk of this Court notified appellant of this defect so that steps could be
taken to correct the defect, if it could be done.  See Tex. R. App. P. 37.1, 42.3.  Appellant
was advised that, if the defect was not corrected within ten days from the date
of receipt of this notice, the appeal would be dismissed for want of
jurisdiction.  Appellant failed to respond to the Court=s notice. 
On
March 3, 2010, the Clerk of the Court notified appellant that she was
delinquent in remitting a $175.00 filing fee.  The Clerk of this Court notified
appellant that the appeal was subject to dismissal if the filing fee was not
paid within ten days from the date of receipt of this letter.  See id.
42.3(b),(c).  Appellant failed to respond to the Court’s notice.
The
Court, having considered the documents on file and appellant's failure to
correct the defect in this matter, is of the opinion that the appeal should be
dismissed for want of jurisdiction.  See id.  Accordingly, the appeal is
DISMISSED FOR WANT OF JURISDICTION.  See id. 42.3(a),(c).
PER
CURIAM
Delivered and filed the
15th day of July, 2010.